DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Line 4, “partial” should be -partially-.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Provasnik (U.S. Patent No. 4,282,754, hereinafter Provasnik) in view of Homma et al. (U.S. Patent No. 4,962,360, hereinafter Homma).
	With respect to Claim 1, Provasnik disclose [see fig 1 unless otherwise noted] a sensor module comprising: a sensor part [10]; and a case [56] configured to house the sensor part, wherein the case includes: a contact part [bottom portion of 56] formed from rubber [column 4, line 24] and including a contact surface [bottom surface of 56] with which to contacts an installation target [4] of the sensor module; and a magnet [2] disposed along the contact surface of the contact part, a space surrounded by respective annular walls [vertical walls formed between 2 and 56] are formed in the contact part, the magnet is disposed along the contact surface by entering the magnet into a corresponding space, and a 
	Provasnik does not disclose a plurality of magnets disposed along the contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces.
	Homma shows a similar sensor module, see figs 1a&1b, that uses a plurality of magnets [6] disposed along the contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Provasnik’s single annular magnet could be replaced with a plurality of annularly placed magnets, which would result in a plurality of magnets disposed along the contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces, to reduce the amount of magnetic material used.
	Further citations will refer to Provasnik unless otherwise noted.
	With respect to Claim 2, Provasnik discloses a sensor module comprising: a sensor part [10]; and a case [56] configured to house the sensor part, wherein the case includes: a contact part [bottom part of 56] formed from an elastic body [column 4, line 24] and including a contact surface [bottom surface of 56] with which to contacts an installation target [4] of the sensor module, the contact part fixing the sensor module to the installation target by friction [two surfaces in contact will experience friction]; and 
	Provasnik does not disclose a plurality of magnets disposed along the contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces.
	Homma shows a similar sensor module, see figs 1a&1b, that uses a plurality of magnets [6] disposed along the contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Provasnik’s single annular magnet could be replaced with a plurality of annularly placed magnets, which would result in a plurality of magnets disposed along the contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces, to reduce the amount of magnetic material used.
	With respect to Claim 6, the combination of Provosnik and Homma disclose the sensor module according to claim 1, wherein the magnet is held so as to be rotatable about a center of gravity of the 
	With respect to Claim 7, the combination of Provosnik and Homma disclose the sensor module according to claim 1, wherein the case further includes a magnet holding part [portion of 2 that connects to 56] configured to hold the plurality of magnets, and the magnet holding part is formed from a magnetic body.
	With respect to Claim 8, the combination of Provosnik and Homma disclose the sensor module according to claim 1, wherein the case further includes a magnet holding part [portion of 56 that connects to 2] configured to hold the plurality of magnets and the magnet holding part is formed from a non-magnetic body.
	With respect to Claim 16, the combination of Provosnik and Homma disclose the sensor module according to claim 1, wherein the plurality of magnets include three or more magnets [Homma, 3 magnets labeled 6, fig 1a].
	With respect to Claim 17, the combination of Provosnik and Homma disclose the sensor module according to claim 2, wherein the plurality of magnets include three or more magnets [Homma, 3 magnets labeled 6, fig 1a].
	With respect to Claim 19,  the combination of Provosnik and Homma disclose the sensor module according to claim 16, wherein in a plan view, a center of gravity of the sensor part is located inside a polygon obtained by connecting positions of the three or more magnets.
	With respect to Claim 20, the combination of Provosnik and Homma disclose the sensor module according to claim 17, wherein in a plan view, a center of gravity of the sensor part is located inside a polygon obtained by connecting positions of the three or more magnets.



Claims 3, 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Provasnik in view of Homma and Chandler et al. (U.S. Patent No. 6,102,785, hereinafter Chandler).
	With respect to Claim 3, Provasnik discloses a sensor module comprising: a sensor part [10]; and a case [56] configured to house the sensor part, wherein the case includes a magnet [2] disposed at least partial within an end [bottom end of 56], on a side contacting an installation target [4], of the sensor module, the end has a flat shape.
	Provosnik does not disclose three or more magnets disposed at least partially within an end, on a side contacting an installation target, of the sensor module, each having a shape including a curved surface protruding to an opposite side to the sensor part.
	Homma shows a similar sensor module, see figs 1a&1b, with three or more magnets disposed at least partially within an end, on a side contacting an installation target, of the sensor module.
	Chandler discloses an embedded spherical ball magnet [280, fig 4] used for magnet attachment means.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Provosnik to have three or more magnets disposed at least partially within an end, on a side contacting an installation target, of the sensor module to reduce the amount of magnetic material used, and to have a shape including a curved surface protruding to an opposite side to the sensor part for the benefit of a secure hold on the magnet [see how Chandler’s ball magnet’s diameter is larger than annular wall of 260b which secures the ball magnet in place].
	With respect to Claim 4, the combination of Provosnik, Homma and Chandler disclose the sensor module according to claim 3, wherein the case further includes a contact part [bottom part of 56] formed from an elastic body [column 4, line 24] and including a contact surface [bottom surface of 56] with which to contacts the installation target [4] of the sensor module.

	Chandler discloses a magnet for attachment that has a spherical shape and a maximum diameter greater than an inner diameter of each annular wall [280, fig 4].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shape of the magnets in the combination of Provasnik and Homma to be a spherical shape and a maximum diameter greater than an inner diameter of each annular wall for the benefit of securely holding the magnets in the case.
	With respect to Claim 18, the combination of Provasnik, Homma and Chandler disclose the sensor module according to claim 3, wherein in a plan view, a center of gravity of the sensor part is located inside a polygon obtained by connecting positions of the three or more magnets.


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Provasnik and Homma in further view of JP-H07-139994-A, hereinafter “94”.
	With respect to Claims 9, the combination of Provasnik and Homma teaches the sensor module of claim 1, the sensor being a temperature sensor.
	94 shows a magnetically attached vibration sensor.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the advantageous magnetic sensor module shown in the combination of Provasnik and Homma could hold any kind of contact sensor, including vibration sensors.
	With respect to Claims 14, the combination of Provasnik and Homma teaches the sensor module of claim 2, the sensor being a temperature sensor.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the advantageous magnetic sensor module shown in the combination of Provasnik and Homma could hold any kind of contact sensor, including vibration sensors.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Provasnik and Homma in further view of Gee et al. (U.S. Patent No. 5,646,340, hereinafter Gee).
	With respect to Claim 11, the combination of Provasnik and Homma discloses the sensor module according to claim 1, but does not disclose a wireless terminal device connected to the sensor module and configured to transmit a signal through wireless communication on the basis of information obtained from the sensor module. 
	Gee discloses a sensor with a wireless transmitter.  See column 4, lines 29-35.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a wireless terminal device connected to the combination of Provasnik and Homma’s sensor module and configured to transmit a signal through wireless communication on the basis of information obtained from the sensor module for the benefit of being able to receive the data at any remote location, thus untethering the user from the immediate vicinity of the sensor.   
	With respect to Claim 12, the combination of Provasnik and Homma discloses the sensor module according to claim 2, but does not disclose a wireless terminal device connected to the sensor module and configured to transmit a signal through wireless communication on the basis of information obtained from the sensor module. 
	Gee discloses a sensor with a wireless transmitter.  See column 4, lines 29-35.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a wireless terminal device connected to the combination of Provasnik and .   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Provasnik, Homma and Chandler in further view of Gee et al. (U.S. Patent No. 5,646,340, hereinafter Gee).
	With respect to Claim 13, the combination of Provasnik, Homma and Chandler discloses the sensor module according to claim 3, but does not disclose a wireless terminal device connected to the sensor module and configured to transmit a signal through wireless communication on the basis of information obtained from the sensor module. 
	Gee discloses a sensor with a wireless transmitter.  See column 4, lines 29-35.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a wireless terminal device connected to the combination of Provasnik and Homma’s sensor module and configured to transmit a signal through wireless communication on the basis of information obtained from the sensor module for the benefit of being able to receive the data at any remote location, thus untethering the user from the immediate vicinity of the sensor.   

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Provasnik, Homma and Chandler in further view of JP-H07-139994-A, hereinafter “94”.
	With respect to Claims 15, the combination of Provasnik, Homma and Chandler teaches the sensor module of claim 3, the sensor being a temperature sensor.
	94 shows a magnetically attached vibration sensor.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the advantageous magnetic sensor module shown in the combination of Provasnik and Homma could hold any kind of contact sensor, including vibration sensors.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855